Citation Nr: 1631347	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  04-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease (claimed as hypertension), to include as a result of exposure to ionizing radiation, on a substitute basis.

2.  Entitlement to service connection for diabetes to include as a result of exposure to ionizing radiation, on a substitute basis.

3.  Entitlement to service connection for dementia to include as a result of exposure to ionizing radiation, on a substitute basis.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1956 to December 1957.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for entitlement to service connection for hypertension, diabetes and dementia. 

A hearing was held on September 20, 2005 in St. Louis, Missouri before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing testimony is in the claims file.  The appellant was offered the opportunity for a new Board hearing before a different VLJ in May 2012.  As the appellant did not respond within 30 days and has not since requested to appear at another Board hearing before a different VLJ, this opportunity is deemed waived. 

In February 2006, the Board issued a decision denying the claims on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2007 order, the Court granted a joint motion for remand (Joint Motion), filed by representatives of both parties, vacating the February 2006 Board decision and returning the case to the Board for compliance with the Joint Motion. 

In February 2008, the Board remanded the Veteran's claims for additional development.  In October 2009, while the case was in remand status, the Veteran died.  In November 2009, the appellant requested substitution.

The Board subsequently remanded the case for clarification regarding the appellant's entitlement to substitution, and for further development, in May 2012.  That development was completed, and the case was returned to the Board for appellate review. 

In January 2014, the Board issued another decision denying the claims on appeal.  The appellant then appealed the Board's decision to the Court, and in a March 2015 Memorandum Decision, the Court vacated the January 2014 Board decision and returned the case to the Board for compliance with the remand.

In January 2016, the Board remanded the case for the RO to consider evidence newly submitted by the appellant.  The RO issued an appropriate supplemental statement of the case in April 2016, and the case is again before the Board.


FINDINGS OF FACT

1.  The Veteran was not an onsite participant of Operation REDWING or Operation PLUMBBOB, nor is there objective evidence showing that the Veteran was ever present at White Sands, New Mexico, during service. 
2.  Hypertensive vascular disease, including hypertension, did not have its onset in active service; nor was it the result of a disease or injury incurred in active service, including alleged exposure to ionizing radiation; nor did it manifest itself in active service or in the first year after separation from active service.

3.  Diabetes did not have its onset in active service; nor was it the result of a disease or injury incurred in active service, including alleged exposure to ionizing radiation; nor did it manifest itself in active service or in the first year after separation from active service.

4.  Dementia did not have its onset in active service, nor was it the result of a disease or injury incurred in active service, including alleged exposure to ionizing radiation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertensive vascular disease, including hypertension, have not been met.  38 U.S.C.A. §§ 1112; 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

2.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1112; 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

3.  The criteria for service connection for dementia have not been met.  38 U.S.C.A. §§ 1112; 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Substitution and Perfection of Appeals

At the time of his death, the Veteran had a pending appeal for entitlement to service connection for hypertensive vascular disease (claimed as hypertension), diabetes, and dementia, to include as a result of exposure to ionizing radiation.  The Veteran died in October 2009, having perfected the appeals as to all claims, but prior to final adjudication.

Substitution in an appealed case requires a notice of disagreement to have been filed prior to the appellant's death.  38 U.S.C.A. § 5121A.  When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

In this case, the Veteran died in October 2009 and the appellant filed a proper claim for substitution in November 2009, which was granted by the RO in October 2013.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A. 

II.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include an explanation of how a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veterans Benefits Administration (VBA) has indicated that a new notice letter need not be provided to an individual requesting substitution if an adequate notice letter was previously sent to the original claimant.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  However, VBA states that a notice letter must be provided to the individual requesting substitution if no notice letter was previously provided to the original claimant or if such notice letter was inadequate.  Id.  The Board is not bound by Department manuals, circulars, or similar administrative issues.  However, the VBA Fast Letter is instructive, particularly in the absence of regulations pertaining to substitution.

The RO provided notice to the Veteran in January 2004 regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance VA could provide the Veteran in obtaining this evidence.  Supplemental notice was provided by VA in March 2008, in compliance with the Board's February 2008 remand directive, which additionally explained how VA determines disability ratings and assigns effective dates, as well as what the evidence must show for service connection due to ionizing radiation exposure and providing examples of potential secondary sources for use in demonstrating exposure to radiation.  Although the initial unfavorable decision was issued prior to VA sending the supplemental notice, the claims were subsequently readjudicated in a supplemental statement of the case, and the Veteran suffered no prejudice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The Board thus finds that the VA's duty to notify has been satisfied through these letters.  As adequate notice was provided to the Veteran, it was not necessary for VA to send duplicate notice to the substituted appellant.

The Board finds that the duty to assist has also been satisfied in this case.  The record consists of the appellant's, the Veteran's, and their representatives' contentions, including those raised at the September 2005 Board hearing, copies of relevant morning reports documenting the Veteran's temporary duty assignments to various military posts, reserve duty orders, copies of the Veteran's discharge from service orders, a copy of a newspaper article noting the Veteran as part of the post baseball team en route to Fort Bliss, Texas, and a private physician's letter.  The Board notes that the Veteran's service treatment records are incomplete and that the record shows that additional records may have been lost due to fire at a government records management facility.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claims, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Veteran did not assert and the evidence does not show that he received treatment in service for any of the claimed disorders.  Additionally, pursuant a February 2008 remand directive, the RO send the appellant NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) in March 2012, but VA received no response from the appellant. 

The Veteran asserted that his disabilities developed as a result of ionizing radiation exposure from observing nuclear tests.  VA's duty to develop for claims based on exposure to ionizing radiation is explained in 38 C.F.R. § 3.311.  Of note, a claim based on exposure to ionizing radiation for a disease not listed in 38 C.F.R. § 3.311 will only be considered under that section if the claimant cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  As hypertensive vascular disease (including hypertension), diabetes, and dementia are not among those radiogenic diseases listed in this section, and the appellant has not submitted such supporting evidence, the section is inapplicable to these claims and further development is not required.
At the September 2005 hearing, the appellant testified that several specialists had explained that radiation exposure affects people in different ways and indicated that radiation exposure could have caused the Veteran's disabilities.  In February 2008, the Board remanded the claims for further development and instructed the RO/AMC to send the Veteran a letter requesting the information and authorizations needed to procure information from these specialists.  That letter was sent to the appellant in August 2009; however, VA received no response.  VA's duty to assist the appellant is not a one-way street.  See Olsen v. Principi, 3 Vet. App. 480 (1992). Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  If the claimant wants help, she cannot now passively wait when she has the information--in this case the identities of the medical providers whose records she might have wanted VA to obtain--that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that the Veteran has not been afforded a VA examination or opinion for the claims on appeal.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability, (2) competent evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board concludes that a VA medical opinion is not needed in this case.  While the claims file contains competent evidence of disabilities for each issue present during the pendency of the appeal, the record does not contain competent evidence of an in-service event, injury or disease which could lead to such disabilities.  The Veteran and the appellant testified at the September 2005 hearing that the Veteran's hypertensive vascular disease (including hypertension), diabetes, and dementia manifested and were diagnosed many years after service.  The Veteran asserted that each of these disabilities resulted from his exposure to ionizing radiation from observing and participating in nuclear testing at White Sands, New Mexico, specifically, from Operations REDWING or PLUMBBOB.  However, the Board notes that these tests took place at the Pacific Testing Site at Bikini and Eniwetok Atolls, and the Nevada Test Site, respectively, and not at Fort Bliss, Texas or White Sands, New Mexico.  There is no evidence the Veteran was ever sent to the Nevada Test Site, and his DD Form 214 demonstrates no foreign service.  In argument subsequently received from the appellant, she has contended that the Veteran was exposed to ionizing radiation as a result of residual radioactivity from nuclear weapons testing performed in White Sands, New Mexico, more than a decade before the Veteran was allegedly present at that location.  However, there remains no objective evidence that the Veteran was actually present at White Sands at any time.  Thus, the evidence does not establish exposure to ionizing radiation.  As such, a medical examination or opinion is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen 's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Those diseases include diabetes and hypertension.

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

III.  Radiation Exposure

The appellant contends that the Veteran's hypertensive vascular disease (claimed as hypertension), diabetes, and dementia resulted from his exposure to ionizing radiation.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

A 'radiation-exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is defined as a disease, including those enumerated under the regulation, that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).
The United States Court of Appeals for the Federal Circuit  has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.

As to a claim for service connection on a direct basis or on a presumptive theory of entitlement for diseases listed under 38 C.F.R. § 3.309(a), the evidence shows that each claimed disability initially manifested many years after the Veteran's December 1957 separation from military service.  Specifically, testimony offered by the Veteran and the appellant in September 2005 noted that the Veteran was first diagnosed with hypertension, diabetes, and memory problems sometime in the early 1980s.  There is no evidence and there has been no assertion that the Veteran's disabilities began during active service or are the result of a disease or injury other than the alleged exposure to ionizing radiation, service connection on a direct basis must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Moreover, although hypertension and diabetes mellitus are among those chronic diseases for which service connection may be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), because there is no evidence that these diseases manifested in service or within the year following service, service connection on a presumptive basis under these provision also must be denied.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b).

With regard to the theory of entitlement that the Veteran's disabilities were caused by in-service exposure to ionizing radiation, the Board notes that, at the September 2005 hearing, the Veteran asserted that he observed training and explosions at the military base in White Sands, New Mexico, during his temporary assignment to Fort Bliss, Texas.  Service records associated with the claims file document the Veteran's assignment to temporary duty at Fort Bliss, Texas.  However, there is no evidence to support the Veteran's contention that the training explosions he observed were, in fact, radioactive in nature.  The Veteran's representative noted that the Veteran was visiting Fort Bliss during Operation PLUMBBOB and Operation REDWING, which operations are among atmospheric nuclear tests noted under 38 C.F.R. § 3.309(d) to have been conducted during the time that the Veteran was on active duty.  However, the Board notes that these tests took place at the Pacific Testing Site at Bikini and Eniwetok Atolls, and the Nevada Test Site, respectively, and not at Fort Bliss, Texas, or White Sands, New Mexico.  There is no evidence the Veteran was ever sent to the Nevada Test Site, and his DD Form 214 shows that he had no foreign service.  Thus, the evidence does not demonstrate that the Veteran was an onsite participant of Operation REDWING or Operation PLUMBBOB.  Further, while the appellant has contended that the Veteran was exposed to ionizing radiation as a result of residual radioactivity from nuclear weapons testing performed in White Sands, New Mexico, more than a decade before the Veteran was allegedly present at that location, there remains no objective evidence that the Veteran was actually present at White Sands at any time.  

In addition, the list of diseases specific to radiation-exposed veterans, and for which service connection may be granted by presumption pursuant to 38 U.S.C.A. § 1112(c) and § 38 C.F.R. § 3.309(d) , does not include any of the claims here on appeal.  Therefore, even if the Board were to assume that the Veteran participated in service in a "radiation-risk activity," as that term is defined by applicable law, his hypertensive vascular disease (including hypertension), diabetes, and dementia are not diseases that can be presumptively service connected by a showing of in-service participation in a radiation-risk activity.  Consequently, as a matter of law, service connection cannot be granted here on a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and § 38 C.F.R. § 3.309(d). 

The appellant's claims also cannot be granted under 38 C.F.R. § 3.311 which states that a claim based on a disease other than those listed in that section will only be considered under the provisions of that section if the claimant submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  As hypertensive vascular disease (including hypertension), diabetes, and dementia are not among those radiogenic diseases listed in this section, and the appellant has not submitted such supporting evidence, section 3.311 is not for application.

In conclusion, as the preponderance of the evidence is against the claims for service connection for hypertensive vascular disease (including hypotension), diabetes, and dementia, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to service connection for hypertensive vascular disease (including hypertension), to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for diabetes, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for dementia, to include as a result of exposure to ionizing radiation, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


